DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-6 are presently pending in this application.
Specification - Abstract
The abstract of the disclosure is objected to because the abstract is longer than 150 words. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).
Priority
The Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosures of the prior-filed applications, Application No. 14/410,965 (CIP) and Provisional Application No. 61/664,282 (including the disclosures of PCT/SE2013/050700 and related Foreign Priority Document SE1250685), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of these prior filed disclosures specifically discloses or suggests all of the claimed elements of Claims 1-6, including a garment comprising an electrode measuring a brain voltage signal, an electrode measuring a heart signal from the heart of the patient, and analyzing the signals to determine adapted stimulation of the muscles. 
Prior filed parent Application No. 16/796,970 (CIP) with a filing date of 21 February 2020 discloses these and other limitations of Claims 1-6, since the Specification/Drawings are substantially the same as those of the present application, and thus has support for the claims as complying with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AlA 35 U.S.C. 112. Therefore, the Examiner considers 21 February 2020 to be the effective filing date for Claims 1-6.
Claim Interpretation
It is noted that several limitations in the claims are written in the alternative. For example, Claim 1 recites: “the second sub-control unit or the master unit analyzing the measured brain voltage signal and/or heart signal to determine which muscle to stimulate” and  15”the master unit adapting a first stimulation signal to the first sub-control unit based on the measured brain voltage signal or heart signal”. The Examiner is interpreting these limitations as EITHER of these alternatives will fully meet the limitations of the claims (i.e., analyzing either one of the brain or heart voltage signal; either the second sub-control unit or the master unit performing the analyzing; etc.). 
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 15 of the claim appears to have an extraneous parenthesis “)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “providing a fifth electrode” and “providing a sixth electrode”. However, previously in the claim only “a first electrode” and “a second electrode” are recited. It is unclear as to whether the garment also includes third-fourth electrodes. For purposes of examination, the Examiner is interpreting these limitations as meaning that the garment contains at least six electrodes. Claims 2-6 are rejected for depending on Claim 1.  Appropriate correction or clarification is required. 
Regarding Claim 5, the claim recites, “the master unit detecting a first threshold value of the brain signal or heart signal that causes the stimulation signal to stimulate the first muscle without contracting the first muscle” and “detecting a second threshold value that causes the movement of the first muscle as a result of the stimulation signal”. It is unclear as to what element or step is “causing the stimulation signal to stimulate the first muscle without contracting the first muscle” and what element or step is “detecting a second threshold value that causes the movement of the first muscle as a result of the stimulation signal.” In other words, it is unclear whether the detected threshold values are causing the muscle non-contracting/movement, or whether the stimulation signals are configured/adapted by the master unit to cause the non-contracting/movement, or another element is causing the stimulation signal to perform the results. For purposes of examination, these limitations will be interpreted as, “the master unit detecting a first threshold value of the brain signal or heart signal, and configuring the stimulation signal to stimulate the first muscle without contracting the first muscle” and “detecting a second threshold value, and configuring the stimulation signal to cause the movement of the first muscle”. Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lundqvist (US Publication No. 2012/0245483) in view of Granek et al. (US Patent No. 4,729,377).
Regarding Claim 1, Lundqvist discloses a method for treating a patient (Abstract, Paragraph 0296-0297, 0038, 0042), comprising providing a garment (30, Figs. 1-5; 130, Fig. 13, Paragraph 0091-0093) worn by the patient, the garment having a first sub-control unit (131, Fig. 13; 13, Figs. 1-2; Paragraph 0045, 0081-0082, 0106-0107) electrically connected to a first electrode and a second electrode (electrodes EF1-EF24, EB1-EB23, VF/VB electrodes, Figs. 7-12; Paragraph 0103-0104, 0047) placed at a first muscle or 5first nerve of the patient (placed at multiple locations around the body within the garment, Paragraph 0019, 0042, 0047-0048, 0076, 0095), the first sub-control unit (131, Fig. 13; 13, Figs. 1-2; Paragraph 0045, 0081-0082, 0106-0107) being electrically connected to a master unit (computer/external device, Paragraph 0085-0087, 0082); providing a fifth electrode (EF1-EF3, EB1-EB2, multiple electrode placements at/around head, Figs. 7-12, Paragraph 0093, 0106, 0123) placed at a head of the patient, the fifth electrode measuring a brain voltage signal from a brain of the patient (EEG signal detection, Paragraph 0017, 0296-0297; other measured electrical activity of the head, Paragraph 0065-0067, 0073, 0076); the fifth electrode sending the measured brain voltage signal to 10the master unit (communication of signals with computer/external device, Paragraph 0085-0087, 0082, 0073, 0296-0297); providing a sixth electrode placed adjacent to a heart of the patient (electrodes on chest adjacent heart, EF8, EF15, EB7, EB4, EB8, EB9, Figs. 7-8; Paragraph 0114, 0116); the master unit (computer/external device, Paragraph 0085-0087, 0082) analyzing the measured brain voltage signal (EEG signal detection, Paragraph 0017, 0296-0297; other measured electrical activity of the head, Paragraph 0065-0067, 0073, 0076) to determine which muscle to stimulate (Paragraph 0073-0074, 0082, 085-0087, 0182, 0296-0297); and  15the master unit (computer/external device, Paragraph 0085-0087, 0082) adapting a first stimulation signal to the first sub-control unit (altering stimulation based on detected signals, Paragraph 0073-0074, 0082, 085-0087, 0182) based on the measured brain voltage signal (EEG signal detection, Paragraph 0017, 0296-0297; other measured electrical activity of the head, Paragraph 0065-0067, 0073, 0076), the first sub-control unit (131, Fig. 13; 13, Figs. 1-2; Paragraph 0045, 0081-0082, 0106-0107) stimulating the first muscle with the first stimulation signal by sending the first stimulation signal to the first electrode (electrodes EF1-EF24, EB1-EB23, VF/VB electrodes, Figs. 7-12; Paragraph 0103-0104, 0047)  placed at the first muscle (Paragraph 0019, 0042, 0047-0048, 0076, 0095).  
Lundqvist further discloses at least a sixth electrode placed adjacent to a heart of the patient (electrodes on chest adjacent heart, EF8, EF15, EB7, EB4, EB8, EB9, Figs. 7-8; Paragraph 0114, 0116), but does not specifically disclose wherein the electrode measures a heart signal from the heart of the patient. However Granek et al. teaches method for treating a patient (Abstract) comprising providing a garment (10, Fig. 1) worn by the patient comprising a control unit (18, Fig. 1), electrically connected to electrodes (electrodes 14, Fig. 1; Col. 3, Lines 4-34; Col. 5, Lines 8-27), wherein an electrode placed adjacent to a heart measures a heart signal from the heart of the patient (EKG/electrocardiogram electrodes adjacent heart on chest; Col. 1, Lines 20-28; Col. 5, Lines 19, 26-27, 52) and an electrode measures a brain signal of the patient (EEG, Col. 1, Lines 20-28; Col. 5, Line 19, 27-28), and the control unit (18, Fig. 1; Col. 3, Lines 4-34) stimulating a muscle or nerve in proximity to other electrodes (TENS and EMS electrodes, Col. 1, Lines 20-30; Col. 5, Lines 29-42), including for movement of the muscle (Col. 1, Lines 28-31; Col. 5, Lines 25-26, 52). It would have been obvious to one having ordinary skill in the art at the time of the invention to include an electrode to measure a heart signal from the heart of the patient, as taught by Granek et al., in the method disclosed by Lundqvist, in order to additionally monitor electrocardiogram signals of a patient, which would provide indications of cardiac issues/conditions for warning the patient and/or healthcare provider such that prompt treatment may be indicated.
Regarding Claim 2, Lundqvist discloses a method for treating a patient (Abstract, Paragraph 0296-0297, 0038, 0042), further including the step of stimulating the first muscle to relax a second muscle (Paragraph 0038-0041, 0054, Abstract).  
Regarding Claim 3, Lundqvist discloses a method for treating a patient (Abstract, Paragraph 0296-0297, 0038, 0042), further including the step of stimulating the first muscle (Paragraph 0019, 0042, 0047-0048, 0076, 0095) to move a body part associated with the first muscle (movement thought patterns, Paragraph 0017, 0296-0297).  
Regarding Claims 4 and 6, Lundqvist discloses a method for treating a patient (Abstract, Paragraph 0296-0297, 0038, 0042), further wherein the master unit (computer/external device, Paragraph 0085-0087, 0082) measuring a change in the brain signal (EEG signal detection, Paragraph 0017, 0296-0297; other measured electrical activity of the head, Paragraph 0065-0067, 0073, 0076) to determine which muscle to stimulate (stimulation of specific muscles/areas based on desired motion based on movement thought patterns, Paragraph 0017, 0296-0297), and the master unit (computer/external device, Paragraph 0085-0087, 0082) retrieving a feedback signal from the second muscle or the brain signal (EEG signal detection, Paragraph 0017, 0296-0297; other measured electrical activity of the head/muscles, Paragraph 0065-0067, 0073, 0076) to determine which muscle to stimulate (stimulation of specific muscles/areas based on desired motion based on movement thought patterns, Paragraph 0017, 0296-0297).

Regarding Claim 5, Lundqvist discloses a method for treating a patient (Abstract, Paragraph 0296-0297, 0038, 0042), further wherein (limitations in the claim unclear, see 35 USC 112(b)/second paragraph rejection made above) the master unit detecting a first threshold value of the brain signal (EEG signal detection, Paragraph 0017, 0296-0297; other measured electrical activity of the head, Paragraph 0065-0067, 0073, 0076) and configuring the stimulation signal to stimulate the first muscle without contracting the first muscle (without contraction/movement of the muscle, Paragraph 0042, 0054, 0182-0185, 0296-0297);  and further detecting a second threshold value (threshold level/values dependent on signal strength or signal detection [which signals/locations being detected], Paragraph 0182-0184, 0227, 0233, 0235, 0296-297), and configuring the stimulation signal to cause the movement of the first muscle (Paragraph 0182-0184, 0233-0234, 0290, 0296-0297), further wherein the second threshold value being greater than the first threshold value (threshold level/values dependent on signal strength or signal detection [which signals/locations being detected], with greater movement/contraction correlated to greater thresholds, Paragraph 0076, 0087, 0105, 0182-0184, 0227, 0233, 0235, 0296-297).  






Conclusion
The prior art made of record and not relied upon is considered pertinent to
the Applicant's disclosure:
	Ciulla (US Publication No. 2003/0199945) discloses a method of treating a patient (Abstract) comprising a garment to be worn by the patient (14, 24, Fig. 1a-
b) comprising electrodes to provide muscle stimulation (Paragraph 0114-0115)
based on feedback, including an electrode to sense brain voltage signals
(Paragraph 0118).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792